Citation Nr: 1760932	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-59 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This case was remanded in May 2017 for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part. 


REMAND

The Board finds the June 2017 VA examination to be inadequate.  The examiner failed to abide by the May 2017 remand directives.  The examiner failed to discuss the May 1957 examination as per the May 2017 Board directives.  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must remand the matter so that the May 2017 remand directives may be substantially completed.  The Veteran should be scheduled for another examination.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and non-VA treatment records. 

2.  Once all outstanding records, if any have been obtained and associated with the record, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any diagnosed back disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be accomplished, and all clinical findings reported in detail.  A complete history should be obtained from the Veteran.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  

After considering the pertinent information in the record and examining the Veteran, the VA examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any diagnosed back disability is of service onset or otherwise related to active service (e.g., is consistent with the Veteran's reports of an in-service back injury) or had its onset within one year of service separation.  The examiner should discuss in-service findings of recurrent low back strain and the results of a May 1957 VA examination in this regard.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

3.  After the requested development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

